People v Colson (2019 NY Slip Op 05415)





People v Colson


2019 NY Slip Op 05415


Decided on July 3, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 3, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
JOSEPH J. MALTESE
VALERIE BRATHWAITE NELSON, JJ.


2017-07060
 (Ind. No. 2178/16)

[*1]The People of the State of New York, respondent,
vRobert E. Colson, appellant.


Laurette D. Mulry, Riverhead, NY (Alfred J. Cicale of counsel), for appellant.
Timothy D. Sini, District Attorney, Riverhead, NY (Thomas C. Costello of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (William J. Condon, J.), rendered June 5, 2017, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant contends that his plea of guilty should be vacated because the sentencing court failed to ask the defendant if he wanted to withdraw his plea in light of certain comments the defendant made at sentencing. Contrary to the defendant's contention, the subject comments did not cast significant doubt upon his guilt or otherwise call into question the voluntariness of the plea (see People v Williams, 27 NY3d 212, 220; People v Lopez, 71 NY2d 662, 666). Therefore, the County Court was not under a duty to inquire further into the validity of the plea or to offer the defendant an opportunity to withdraw his plea before imposing sentence (see People v Taylor, 60 AD3d 708, 709; People v Conti, 285 AD2d 557; see generally People v Lopez, 71 NY2d at 666).
MASTRO, J.P., LEVENTHAL, MALTESE and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court